—Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered February 8, 2012, which, in this personal injury action arising from plaintiffs alleged fall on a stairway in defendant’s building, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant made a prima facie showing that it did not create or have actual or constructive notice of the wet condition on the stairway by submitting the testimony of plaintiff, the testimony of the area and maintenance supervisors for the subject building, and the log book entry for the date of the accident, which failed to indicate a hazardous condition in the area of the accident (see Pfeuffer v New York City Hous. Auth., 93 AD3d 470, 471 [1st Dept 2012]).
In opposition, plaintiff failed to raise a triable issue of fact.
The court properly determined that the doctrine of res ipsa loquitur is inapplicable under the circumstances (see generally *604Dermatossian v New York City Tr. Auth., 67 NY2d 219, 226 [1986]).
Concur—Gonzalez, EJ., Mazzarelli, Moskowitz, Renwick and Manzanet-Daniels, JJ.